Citation Nr: 0304880	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for malaria.

(The issues of entitlement to service connection for left arm 
and spinal cord disabilities and the issue of entitlement to 
service connection for malaria (under a merits analysis) will 
be the subject of a subsequent Board decision.)



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran reportedly had recognized guerilla service from 
January 1945 to November 1945 and active duty from September 
1946 to February 1949.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in September 2002 and a 
substantive appeal was received in October 2002.  

With regard to the issues of entitlement to service 
connection for left arm disability and spinal cord disability 
and the issue of entitlement to service connection for 
malaria, the Board is undertaking additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.	By rating decision in May 1959, the veteran's claim of 
entitlement to service connection for malaria was denied; 
notice of disagreement was not received to initiate an 
appeal from that determination.

2.	Certain evidence received since the May 1959 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.	The May 1959 rating decision which denied entitlement to 
service connection for malaria is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the May 1959 rating decision is 
new and material and the veteran's claim of entitlement 
to service connection for malaria has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The October 2001 RO letter informs the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

With regard to the assistance provisions of VCAA, the 
additional development referred to in the introduction will 
serve to ensure compliance with those provisions.

Analysis

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for malaria was 
denied by rating decision in May 1959.  The veteran was 
advised of that determination and furnished notice of 
appellate rights and procedures, but a timely notice of 
disagreement was not received to initiate an appeal.  The 
Board notes that the RO received a letter from the veteran in 
June 1959, but the correspondence simply requested that the 
RO review his file.  The correspondence did not express 
dissatisfaction or disagreement with the May 1959 rating 
decision or express a desire to contest the results.  
Therefore, the May 1959 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United States 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board notes that the RO determined that new and material 
evidence had been received and reopened the claim.  The RO 
then proceeded to deny the claim on the merits.  Regardless 
of whether the RO reopened the claim, however, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for service connection for malaria.

Relevant evidence of record at the time of the May 1959 
rating decision consists of: a processing affidavit from 
October 1945 alleging that the veteran suffered from malaria 
in January 1945; a statement from Domingo Macayan which said 
that on or about March 1945 the veteran was hospitalized for 
malaria for five months; a report of a medical examination in 
September 1946 which revealed that all of his systems, 
including abdominal viscera, cardiovascular, lungs, nervous 
system and endocrine system, were all clinically evaluated as 
normal; and a medical examination report at discharge in 
January 1949 which stated that his temperature was 98.6, and 
all systems, including lungs, chest, heart, abdomen, liver, 
spleen, spine, neurological and psychiatric, were clinically 
evaluated as normal.

Evidence received since the May 1959 rating decision consists 
of a July 2000 "certification" from Dr. Martinez which 
discusses alleged injuries to the veteran's left arm and 
spine; an August 2000 affidavit from Dr. Martinez referencing 
a left arm injury, a spinal cord injury, and "chronic 
malaria"; and an October 2001 medical evaluation from Dr. 
Martinez which discusses multiple injuries alleged to have 
been suffered by the veteran and his treating the veteran for 
"chronic malaria" since May 1950.

In reviewing the evidence of record received since the May 
1959 rating decision, the Board finds that the July 2000 
certification from Dr. Martinez is new because it was not of 
record in 1959, but it is not material to the claim for 
entitlement to service connection for malaria because it 
contains no medical evidence related to malaria.  The August 
2000 affidavit from Dr. Martinez is new because it was not of 
record at the time of the May 1959 rating decision, and it is 
material because it provides evidence relating to the veteran 
allegedly suffering from a current disability, i.e. chronic 
malaria.  The October 2001 medical evaluation from Dr. 
Martinez purports to relate a history of the veteran's 
medical care and it claims that the veteran has been treated 
for chronic malaria by Dr. Martinez since May 1950.  This 
evidence is new because it was not of record at the time of 
the May 1959 decision, and it is material because it goes to 
the issue of continuity of symptomatology since service.

In 1959, the RO stated that the claim for malaria was denied 
because, although malaria was shown in service, there were no 
residuals of malaria shown at discharge from service.  The 
Board construes this rating decision as denying the malaria 
claim, at least in part, because of lack of evidence of 
continuity of symptomatology of malaria and lack of evidence 
of a current disability; i.e. active malaria or residuals.  
The August 2000 and the October 2001 documents from Dr. 
Martinez are new and material evidence in that they contain 
documentation of possible current malaria disability and 
possible continuity of symptomatology of malaria since 
service (evidence of which was lacking in 1959).

Therefore, the Board does find that new and material evidence 
has been received in the form of medical evidence of possible 
current malaria disability and possible continuity of 
symptomatology of malaria since service.  It was the lack of 
evidence of a current disability and continuity of 
symptomatology which was partially the basis for the May 1959 
denial.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  
Therefore, the claim for entitlement to service connection 
for malaria has been reopened.

As noted earlier, the Board is undertaking additional 
development of the malaria issue pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.




ORDER

The veteran's claim of entitlement to service connection for 
malaria has been reopened.  To this extent, the appeal is 
granted.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

